Title: Marginalia in a Pamphlet by Josiah Tucker, [on or after 22 December 1776]
From: Franklin, Benjamin
To: 


These are the first marginalia by Franklin that deserve extensive treatment since those that we assigned to 1769–70, a relatively placid period of his life. After his return to America in 1775 he was plunged into a maelstrom of activity from which he did not emerge for years. He continued to read, but he seems to have lacked the time if not the energy to annotate anything he read except this pamphlet. The reason for the exception is probably that Tucker was his bête noire. One of the Dean’s earlier effusions had drawn the fullest and angriest rebuttal in any of his marginalia, and since then the two had had an unproductive controversy by letter, which doubtless prepared Franklin to differ with anything Tucker might say.
In A Series of Answers the author developed his long-standing thesis, that the mother country would gain rather than lose by letting America go, through the economic argument that the colonies after independence would remain within Britain’s commercial orbit. Although his tone was as abrasive as usual, his points were not so much polemics as predictions. Franklin could have come on the pamphlet as soon as he reached Paris, for it was published in England in mid-November. He could just as well have read it at any time thereafter; his comments give no clue to a date. Neither do they touch on the Dean’s central argument. Franklin presumably assumed, as the French did, that Anglo-American economic ties would not outlast the political ones; but the marginalia confine themselves almost entirely to more trivial issues.
The pamphlet begins with a preface and introduction and ends with a long conclusion. Franklin commented only on the early objections and answers, less than a quarter of the whole; his opening remarks were written in pencil and have faded to the verge of legibility, and the subsequent ones in ink are so compressed that we cannot always be sure of our readings. The method of presentation is the same as in previous volumes. In the right-hand column the printed text is paraphrased and drastically condensed, and only words or phrases that Franklin noted are in quotes; gaps to accommodate the marginalia do not indicate any break in the summary, and italics represent Franklin’s underlining. The comments in the left-hand column are verbatim insofar as they can be deciphered.
 
[On or after December 22, 1776]
  
    
      
      Objection I: How will British merchants and manfacturers recover their property and debts in the event of a separation?Answer 1: In that event the debtors, who now blame the English government for their troubles, will have to blame their one.
    
    
      [Cropped] Sir, and the Necessity[?] on the part of the British Creditors[?] to prevent[?] American Commerce [cropped] full[?] Prooff thereof.
      Answer 2: English creditors have always had more trouble in recovering in America than anywhere else in the world.
    
    
    
      A groundless Supposition 
      Answer 3: After separation each colony will become “independent, and a jealous Rival, of its Neighbour. No common Cause or common Interest will unite them together,” and because of their commercial competition each will have an incentive for honest dealing.
    
    
      Ridiculous. He confutes this Nonsense Himself. [p.]28
      Answer 4: If any state should fail “to do Justice to the English Merchant or Creditor, a few small Ships or War sent to their Coasts, not to make Conquest, but Reprisals according to the Law of Nations, would soon teach them to be more observant of the Rules of Justice and good faith, than they are disposed to be. And the other Provinces, their Neighbours and Rivals, instead of arming in their Defence, would rejoice at their Chastisement.” 
    
    
      How idotic[?] these Remarks! [The] Existence of [the] continental [Con]gress is full[?] Evidence [to] the Contrary.
      Objection II: How can the West Indies be preserved from American conquest in case of separation?Answer 1: The northern and southern colonies hate each other. “And nothing prevents this from breaking out into Action even at present, but the Apprehension of common Danger. Remove, therefore, this Apprehension, and then there will remain no central Attraction uniting them in one common League or general Association.” Without such a league they cannot make the conquest.
    
    
      
      Answer 2: If some of them should confederate, the others would oppose them and call for aid from Britain, which would hold the balance of power.Answer 3: Even if they all confederated, other areas would attract them more. Answer 4: The loss of the West Indies would only force British merchants to look elsewhere for sugar, and might put an end to slavery in the islands.
    
    
      
      Objection III: How can the colonies, when independent, be kept from becoming a major naval power?Answer 1: We can prevent any of the states from swallowing the rest.Answer 2: The American coast south of the Chesapeake is not fit for large ships of war, and north of it has few good harbors.Answer 3: The inhabitants of the coastal regions, which are less fruitful than the interior, will have their hands full in maintaining their authority over the increasing population of the back country.Answer 4: Even if America should become powerful at sea, its interests would lie in not provoking Britain.
    
    
    
      P. 17 for apparent Contradiction to all which is here asserted.
      Objection IV: Will not the animosity of the war prevent future Anglo-American trade?Answer 1: If so, the sooner the separation the better; our victory would only produce another revolt and another war, as has been pointed out by the authors of Common Sense, “supposed to be Dr. Franklin and Mr. Adams.”Answer 2: The merchant’s universal rule is that “self Interest needs no Reconciliation: For Trade is not carried on for the Sake of Friendship, but of Interest.” The mother country has never been able to prevent colonies from trading wherever they can to advantage. “We have nowthe whole Force of the British Empire collected together: We have also as much Assistance as our Money can procure from foreign Powers: All our Men of War, Frigates, and Tenders; and most of our Transport-Ships are completely armed: All of them are stationed on the Coasts of America, in order to prevent the Colonists from carrying on any Trade of any Sort to our Detriment.” Yet they trade almost wherever they please. “How then shall we be able to restrain their Commerce and Navigation, when this great and formidable Armament shall be removed?”
    
    
      See p. 17.
    
    
      Childish.
      Answer 3: The Americans demonstrated “the Easiness of a Pacification with public Enemies, where private Interest is concerned on the opposite Side. For notwithstanding all their doleful Lamentations against Spanish Depredations, Spanish Cruelty, and French Incursions, they reconciled it to their Consciences to trade with those very French and Spaniards, when it was their private Intetest so to do, during the hottest of the War; and even to furnish them with Ammunition and warlike Stores for the Destruction of the English, their only Protectors and Benefactors in that very War.”
    
    
      That is, When the Spaniards recognized their Independence.
      Answer 4: Past experience shows that animosities fade fast after a war. “No sooner had the Dutch and Spaniards separated peaceably from each other, than they became mutual good Customers.” A few years later they even allied against the French.
    
    
    
      Why entreat, When according to our Author, Self Interest needs no Reconciliation? See p. 28.
      Answer 5: Anglo-American trade rests on the abundance of British capital and credit; the Americans have enjoyed this advantage more than any others, and in time they will “find by Experience, that in quarrelling with the English, they have quarrelled with their best Friends. Let them therefore go wherever theyplease, and try all the Nations on the Globe. When they have done, they will suppliantly return to Great Britain, and entreat to be admitted into the Number of our Customers, not for ours, but for their own Sakes.”
    
    
      
      Objection V: If we lose the northern colonies, where shall we procure naval stores? 
    
    
      Nothing can be more Ridiculus than this Assertion. The past Price of Naval Stores is a prooff thereof.
      Answer 1: Where else will those colonies sell their stores? “Were we to withdraw our Bounties, it would be an exceeding difficult Matter for the Colonies to find any vent at all for these Articles.”
    
    
      But Where are they so supplied? Surely by the Americans. Answer. They must be supplied by the Allies of North America.
      Answer 2: Other mercantile nations “are supplied with all these Articles at a moderate Price, and without Bounties. What therefore should prevent the English from being supplied from the same Source, and on as good Terms?”
    
    
      Not true.This is most fallaciously stated.The Quantity supplied by America, greatly lessened the Price and Quantity of Articles, Which Great Britain bought of Russia, Sweden, &c. And Which She must hereafter be dependant on these Kingdoms for. Most absurdly erroneous.
      Answer 3: “The English Navy receives much greater, and more necessary supplies from the Northern States of Europe than from the Northern Colonies of America.” Oak planking “is chiefly imported . . . from Germany, Dantzick, and the other Ports of the Baltic: The Iron (if any wanted besides our own) is brought from Sweden and Russia; and the Hemp almost altogether from Russia, and its conquered Provinces. Yet we have most absurdly and impoliticly loaded both the Iron, and Hemp of those Countries with heavy, discouraging Taxes, in order to favour the Iron and Hemp or ungrateful America. As to Masts, Yards, and Deals, they may in general be purchased cheaper in Norway, Sweden, and in some Parts of Russia, Quality for Quality, than in North-America,” although their price on the English market has been raised by ill-judged bounties.
    
    
    
      Britain, by losing the Affections and Commerce of the Colonies, will be reduced to her former dependant Situation on Sweden and other Northern Powers for Tar and Pitch, and not only at their own Prices, But Silver and Gold, instead of British Manufacturies, (as was the happy Case of the Trade with the Colonies) must be exported out of the Kingdom to pay for the necessary Articles of Pitch and Tar.
      Answer 4: Pitch and tar originally came from Sweden. “But the Swedes were so impolitic as to lay an exhorbitant Duty on the Exportation of their Pitch and Tar, presuming that the English could find no other Supplies.” Britain then, instead of looking elsewhere in Europe, favored the colonies by offering bounties.
    
    
      When Great Britain or the West India Islands shall acknowledge the Independence of the Colonies, There can be no Doubt but They will plentifully supply them with Provisions, and Lumber. But until such Recognition is made, The Islands will be in a very perilous distressful Situation; And must be properly supplied with them from any European Markets.
      Objection VI: In case of separation, where shall we get lumber and supplies for the West Indies?Answer 1: The Americans illegally supplied the West Indian possessions of other powers even in wartime. “Tell me therefore, why the North-Americans, after a peaceable Separation, will refuse to supply our Sugar Islands (whilst they supply others) if they shall be as well, or better paid for what they bring? And tell me also, when did they supply them with any one Article whatever, without being well paid for it?”
    
    
    
      Then They must of Course attend less to the making Sugar &c.
      Answer 2: The inhabitants of the West Indies “may still raise great Quantities of most Sorts of Provisions within their own Plantations.”
    
    
      Salt Fish “out of their Own Plantations,” (i.e. the West India Plantations) is rather curious.
      Answer 3: If these inhabitants have trouble “in supplying themselves out of their own Plantations with Flour, Bread, Biscuit, Beef, Pork, Salt-Fish, Oats, Pease, and Beans, then Great-Britain and Ireland can supply them with all these
    
    
      They may supply Them in Degree, with these Articles; But the Prices would be so exhorbitant as to ruin the West India Platns.
      Articles in great Abundance, either from their own Stores, or from Stores imported.”
    
    
      They will certainly Never permit British Merchants to deprive Them, as heretofore, of the greater part of the Price, Tobacco usually sold for. They will send their Tobacco to the several Ports in Europe, Where the British Merchants used to send it, and They will exchange it for or lay out the Proceeds of it, in the purchase of Linens, Woollens&c, at much cheaper Prices Than British Merchants formerly were accustomed to make Them pay.
      Objection VII: In case of separation, where shall we get rice and tobacco? Answer 1: The question rests on two suppositions, that “the Virginians and Carolinians will not sell Tobacco and Rice to English Merchants for a good Price, and ready Money,” and that Tobacco can be grown nowhere else. Will any man in his senses affirm either of these?
    
    
      The respective European States will certainly never permit the Land necessary to raise Corn for the Subsistence of their Subjects, to be applied to the Culture of Tobacco. The General Scarcity of Corn in Europe for many years, undoubtedly confirms this Supposition, and more especialy, as America, when in an independant Situation, can abundantly supply all the European Govents (except England) with Tobacco.
      Answer 2: Almost any country in Europe could grow sufficient tobacco ’if permitted by its respective Legislatures so to do.” In England itself there were once extensive and increasing plantations of tobacco, but the government forebade them by acts of Parliament in order to favor the colonies.
    
    
      This is too whimsical to require a Serious Answer.
      Answer 3: As for rice, much of “the swampy Coast of Guinea” would produce it in abundance if the inhabitants were encouraged to do so instead of being sold into slavery; they would also consume at least four times as much British manufacturers as they do as slaves.
    
  
